DETAILED ACTION
1.	This action is responsive to communication filed on 22 April 2022, with acknowledgement of an original application filed on 07 June 2019.

2.    	Claims 1-3, 6-10, 12, 14-17, and 20  are currently pending. Claims 1, 8, and 15 are in independent forms. Claims 1, 6, 8, 12, and 15 has been amended. Claims 4-5, 11, 13, and 18-19 has been canceled.

Response to Arguments
3.    	Applicant's arguments filed on 22 April 2022 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant's amendment.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3, 6-10, 12, 14-17, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-13, and 15-19 of U.S. Patent No. 10,362,196 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the U.S. Patent No. 10,362,196 B2 contains every element of claims of the instant application. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 1, 8, and 15 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,362,196 B2 in view of Kim (US Patent Application Publication No 2006/0200568 A1), further in view of Wang (US Patent Application Publication No 2007/0239631 A1) further in view of Fulcher (US Patent No. 8,701,020) in further view of Bingell (US Patent Application Publication No. 2013/0247220). The dependent claims are rejected because of their dependency on independent claim.
This is a non-provisional non-statutory obviousness type double patenting rejection because the conflicting claims have been patented.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 6-10, 12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US Patent Application Publication No. 2006/0200568 (hereinafter Kim) in view of Fulcher et al. US Patent No. 8,701,020 (hereinafter Fulcher) in further view of Bingell et al. US Patent Application Publication No. 2013/0247220 (hereinafter Bingell) in further view of Wang US Patent Application Publication No. 2007/0239631 (hereinafter Wang).
Regarding claim 1, Fulcher discloses a method of securely communicating text between a first computing device (Fig.1, sender’s terminal) and a second computing device (Fig. 1, recipient’s terminal) comprising: 
“receiving one or more text messages at the first computing device” (see Kim par. 0005, SMS (Short Message Service) messages (i.e., text messages) are created, transmitted and received in a mobile communication network between mobile terminals via a base station);
converting the one or more text messages into an one or more image file in an image file format, (Kim in par. 0017 discloses, a method for converting an SMS message into an MMS compliant image (photograph)) but Kim does not explicitly discloses wherein text of the one or more text messages is not depicted as text in the image file and, unless converted, the one or more image files do not convey information about the one or more text messages content.
However, in analogues art, Fulcher discloses wherein text of the one or more text messages is not depicted as text in the image file and, unless converted, the one or more image files do not convey information about the one or more text messages content (see Fulcher col. 9, line 62-col. 10, line 37, Touch-sensitive display 70 may display video 18 received from second computing device 22. Additionally, touch-sensitive display 70 may display a camera display 78. Camera display 78 may be an image that first computing device 2 is providing to second computing device 22, for example, via input to camera 16. Camera display 78 may be a small video overlay placed over video 18 in order to aid user 14 in properly framing camera 16. Overlay 72 may be an image overlaid on top of video 18. Overlay 72 may be positioned anywhere on touch-sensitive display 70. Overlay 72 may contain a portion of or the entire textual content of text message 74, a URL link, a link to download a file, a link to initiate an action, or any other text-based content that conveys information). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Fulcher into the system of Kim in order to include an overlaying information related to the text-based message onto the video data displayed on the display of the first computing device (see Fulcher col. 1, lines 39-41).  
Kim in view of Fulcher does not explicitly discloses storing the one or more image files at the first computing device; transmitting a notification to the second computing device.
However, in analogues art, Bingell discloses storing the one or more image files at the first computing device (see Bingell par. 0005, the first computing device stores the digital image in local storage on the first computing device); transmitting a notification to the second computing device (see Bingell par. 0035, Image messaging server 140 asynchronously (i.e., without receiving a request from image messaging client 121) transmits a push notification to image messaging client 121 on computing device 120 via network 130 indicating that the first user has transmitted an image message and it is available for download).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bingell into the system of Kim and Fulcher in order to include The first computing device stores the digital image in local storage on the first computing device for controlling access to a digital image (see Bingell Abstract).  
   “upon receiving a request for access to message content from the second computing device, and, thereafter, (Kim in Abstract, par. 0044 discloses the MMS compliant image format allows a recipient to properly receive messages even though the recipient mobile terminal does not fully support the displaying of certain SMS special characters, emoticons, or the like, when the user composes and transmits an SMS message including special characters, emoticons, graphics, etc., the user may transmit the SMS message upon converting into an appropriate image format, such that the recipient's mobile terminal (which may not be compatible with the user's own mobile terminal) can still properly receive the contents of the SMS message); but Kim in view of  Fulcher in further view of Bingell does not explicitly discloses converting one or more image files into text. 
However, in analogues art, Wang discloses converting one or more image files into text (see Wang Abstract, par. 0034, a Common Sense Augmented Translation (CSAT) server, or similar network entity, may be configured to receive a graphical image string and convert it into a text message). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wang into the system of Kim, Fulcher, and Bingell in order to provide a common sense augmented translation of the combined graphics can be performed in order to convert the graphical image string into a text message (see Wang par. 0005).  

Regarding claim 2, Kim in view of Fulcher in further view of Bingell in further view of Wang discloses the method of claim 1, 
 Kim further discloses receiving an image file format selection at the first computing device, the image file format selection identifying the image file format, wherein the one or more image files resulting from the conversion of the one or more text messages are in the image file format (see Kim pars. 0019, 0034, the present invention may provide a simple procedure for activating the message format conversion, by allowing the user to select a particular key or button provided on a keypad or other portion of the mobile terminal, or to select a soft key option displayed on the display screen of the mobile terminal. After prompting the user as to whether message format conversion should be performed, the user can simple press a button or choose a graphical icon to initiate the message format conversion procedure).

Regarding claim 3, Kim in view of Fulcher in further view of Bingell in further view of Wang discloses the method of claim 1, 
Bingell further discloses encrypting the image file at the first computing device (see Bingell par. 0017, computing device 110 includes image messaging client 111, user authentication program 112, image file processing program 113, log program 114, and user prompt program 115. Image messaging client 111 and programs 112 through 115 enable an authorized user to create an encrypted image message, transmit the encrypted image message via network 130 to image messaging server 140 for delivery to computing device 120, and remotely delete or replace the delivered encrypted image message stored locally on computing device 120 in accordance with embodiments of the present invention).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bingell into the system of Kim and Fulcher in order to include The first computing device stores the digital image in local storage on the first computing device for controlling access to a digital image (see Bingell Abstract).  

Regarding claim 6, Kim in view of Fulcher in further view of Bingell in further view of Wang discloses the method of claim 1, 
 Wang further discloses upon receiving the request for access transmitting the image file from the first computing device to the second computing device, wherein the one or more image files are converted into text by the second computing device (see Wang par. 0016, the system further includes a network entity, wherein the electronic device is further configured to transmit the graphical image string and the network entity is configured to receive the graphical image string from the electronic device and to translate the graphical image string into a text message). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wang into the system of Kim, Fulcher, and Bingell in order to provide a common sense augmented translation of the combined graphics can be performed in order to convert the graphical image string into a text message (see Wang par. 0005).  

Regarding claim 7, Kim in view of Fulcher in further view of Bingell in further view of Wang discloses the method of claim 1, 
 Wang further discloses wherein the one or more text messages are received via a keyboard of the first computing device (see Wang pars. 0010, 0045, 0063, a user may wish to input a text message and then have that text message translated into a graphical image string prior to being communicated to the intended recipient. Alternatively, the party receiving a text message may desire to have the text message he or she received translated into a graphical image string (i.e., the translation may be performed at either the transmitting or the receiving end of the communication)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wang into the system of Kim, Fulcher, and Bingell in order to provide a common sense augmented translation of the combined graphics can be performed in order to convert the graphical image string into a text message (see Wang par. 0005).  

Regarding claim 8, Kim discloses a non-transient storage medium comprising instructions that, when executed, cause one or more processors to: 
“receive one or more text messages from a user at a sender device” (see Kim par. 0005, SMS (Short Message Service) messages (i.e., text messages) are created, transmitted and received in a mobile communication network between mobile terminals via a base station);  
convert the one or more text messages into one or more image files in an image file format,  (Kim in par. 0017 discloses, a method for converting an SMS message into an MMS compliant image (photograph)) but Kim does not explicitly discloses wherein text of the one or more text messages is not depicted as text in the image file and, unless converted, the one or more image files do not convey information about the one or more text messages content.
However, in analogues art, Fulcher discloses wherein text of the one or more text messages is not depicted as text in the image file and, unless converted, the one or more image files do not convey information about the one or more text messages content (see Fulcher col. 9, line 62-col. 10, line 37, Touch-sensitive display 70 may display video 18 received from second computing device 22. Additionally, touch-sensitive display 70 may display a camera display 78. Camera display 78 may be an image that first computing device 2 is providing to second computing device 22, for example, via input to camera 16. Camera display 78 may be a small video overlay placed over video 18 in order to aid user 14 in properly framing camera 16. Overlay 72 may be an image overlaid on top of video 18. Overlay 72 may be positioned anywhere on touch-sensitive display 70. Overlay 72 may contain a portion of or the entire textual content of text message 74, a URL link, a link to download a file, a link to initiate an action, or any other text-based content that conveys information). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Fulcher into the system of Kim in order to include an overlaying information related to the text-based message onto the video data displayed on the display of the first computing device (see Fulcher col. 1, lines 39-41).  
 Kim in view of Fulcher does not explicitly discloses storing the one or more image files at the first computing device; transmit a notification to a remote recipient device.
However, in analogues art, Bingell discloses storing the one or more image files at the first computing device (see Bingell par. 0005, the first computing device stores the digital image in local storage on the first computing device); transmit a notification to the remote recipient device (see Bingell par. 0035, Image messaging server 140 asynchronously (i.e., without receiving a request from image messaging client 121) transmits a push notification to image messaging client 121 on computing device 120 via network 130 indicating that the first user has transmitted an image message and it is available for download).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bingell into the system of Kim and Fulcher in order to include The first computing device stores the digital image in local storage on the first computing device for controlling access to a digital image (see Bingell Abstract).  
 “upon receipt of receive a request for access to message content from the recipient device, (Kim in Abstract, par. 0044 discloses the MMS compliant image format allows a recipient to properly receive messages even though the recipient mobile terminal does not fully support the displaying of certain SMS special characters, emoticons, or the like, when the user composes and transmits an SMS message including special characters, emoticons, graphics, etc., the user may transmit the SMS message upon converting into an appropriate image format, such that the recipient's mobile terminal (which may not be compatible with the user's own mobile terminal) can still properly receive the contents of the SMS message); but Kim in view of  Fulcher in further view of Bingell does not explicitly discloses converting one or more image files into text.
However, in analogues art, Wang discloses convert one or more image files into text (see Wang Abstract, par. 0034, a Common Sense Augmented Translation (CSAT) server, or similar network entity, may be configured to receive a graphical image string and convert it into a text message). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wang into the system of Kim, Fulcher, and Bingell in order to provide a common sense augmented translation of the combined graphics can be performed in order to convert the graphical image string into a text message (see Wang par. 0005).  
Regarding claim 9, Kim in view of Fulcher in further view of Bingell in further view of Wang discloses the non-transient storage medium of claim 8, 
Kim further discloses wherein the instructions, when executed, cause the one or more processors to receive an image file format selection, the image file format selection identifying the image file format, wherein the one or more image files resulting from the conversion of the one or more text messages are in the image file format (see Kim pars. 0019, 0034, the present invention may provide a simple procedure for activating the message format conversion, by allowing the user to select a particular key or button provided on a keypad or other portion of the mobile terminal, or to select a soft key option displayed on the display screen of the mobile terminal. After prompting the user as to whether message format conversion should be performed, the user can simple press a button or choose a graphical icon to initiate the message format conversion procedure).

Regarding claim 10, Kim in view of Fulcher in further view of Bingell in further view of Wang discloses the non-transient storage medium of claim 8, 
Bingell further discloses wherein the instructions, when executed, cause the one or more processors to encrypt the one or more image files (see Bingell par. 0017, computing device 110 includes image messaging client 111, user authentication program 112, image file processing program 113, log program 114, and user prompt program 115. Image messaging client 111 and programs 112 through 115 enable an authorized user to create an encrypted image message, transmit the encrypted image message via network 130 to image messaging server 140 for delivery to computing device 120, and remotely delete or replace the delivered encrypted image message stored locally on computing device 120 in accordance with embodiments of the present invention).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bingell into the system of Kim and Fulcher in order to include The first computing device stores the digital image in local storage on the first computing device for controlling access to a digital image (see Bingell Abstract).  

Regarding claim 12, Kim in view of Fulcher in further view of Bingell in further view of Wang discloses the non-transient storage medium of claim 8, 
Kim further discloses wherein the instructions, when executed, cause the one or more processors to transmit the one or more images to the remote recipient device upon receipt of the request for access (see Kim par. 0042, When the user sets an option for photograph sending, the stored photograph is attached to an MMS (Multimedia Message Service) message, and the MMS message is transmitted to at least one recipient phone number or e-mail address (S280)). 
Regarding claim 14, Kim in view of Fulcher in further view of Bingell in further view of Wang
discloses the non-transient storage medium of claim 8, 
Wang further discloses wherein the one or more text messages are received via a keyboard
connected to the one or more processors (see Wang pars. 0010, 0045, 0063, a user may wish to input a text message and then have that text message translated into a graphical image string prior to being communicated to the intended recipient. Alternatively, the party receiving a text message may desire to have the text message he or she received translated into a graphical image string (i.e., the translation may be performed at either the transmitting or the receiving end of the communication)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wang into the system of Kim, Fulcher, and Bingell in order to provide a common sense augmented translation of the combined graphics can be performed in order to convert the graphical image string into a text message (see Wang par. 0005).  

Regarding claim 15, Kim discloses a non-transient storage medium comprising instructions that, when executed, cause one or more processors to: 
“receive one or more text messages from a user at a sender device” (see Kim par. 0005, SMS (Short Message Service) messages (i.e., text messages) are created, transmitted and received in a mobile communication network between mobile terminals via a base station);  
convert the one or more text messages into one or more image files in an image file format,  (Kim in par. 0017 discloses, a method for converting an SMS message into an MMS compliant image (photograph)) but Kim does not explicitly discloses wherein text of the one or more text messages is not depicted as text in the image file and, unless converted, the one or more image files do not convey information about the one or more text messages content.
However, in analogues art, Fulcher discloses wherein text of the one or more text messages is not depicted as text in the image file and, unless converted, the one or more image files do not convey information about the one or more text messages content (see Fulcher col. 9, line 62-col. 10, line 37, Touch-sensitive display 70 may display video 18 received from second computing device 22. Additionally, touch-sensitive display 70 may display a camera display 78. Camera display 78 may be an image that first computing device 2 is providing to second computing device 22, for example, via input to camera 16. Camera display 78 may be a small video overlay placed over video 18 in order to aid user 14 in properly framing camera 16. Overlay 72 may be an image overlaid on top of video 18. Overlay 72 may be positioned anywhere on touch-sensitive display 70. Overlay 72 may contain a portion of or the entire textual content of text message 74, a URL link, a link to download a file, a link to initiate an action, or any other text-based content that conveys information). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Fulcher into the system of Kim in order to include an overlaying information related to the text-based message onto the video data displayed on the display of the first computing device (see Fulcher col. 1, lines 39-41).  
Kim in view of Fulcher does not explicitly discloses storing the one or more image files at the first computing device; transmit a notification to a remote recipient device.
However, in analogues art, Bingell discloses storing the one or more image files at the first computing device (see Bingell par. 0005, the first computing device stores the digital image in local storage on the first computing device); transmit a notification to a remote recipient device (see Bingell par. 0035, Image messaging server 140 asynchronously (i.e., without receiving a request from image messaging client 121) transmits a push notification to image messaging client 121 on computing device 120 via network 130 indicating that the first user has transmitted an image message and it is available for download).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bingell into the system of Kim and Fulcher in order to include The first computing device stores the digital image in local storage on the first computing device for controlling access to a digital image (see Bingell Abstract).  
 “upon receipt of a request for access to message content, (Kim in Abstract, par. 0044 discloses the MMS compliant image format allows a recipient to properly receive messages even though the recipient mobile terminal does not fully support the displaying of certain SMS special characters, emoticons, or the like, when the user composes and transmits an SMS message including special characters, emoticons, graphics, etc., the user may transmit the SMS message upon converting into an appropriate image format, such that the recipient's mobile terminal (which may not be compatible with the user's own mobile terminal) can still properly receive the contents of the SMS message); but Kim in view of  Fulcher in further view of Bingell does not explicitly discloses convert the one or more image files into text.
However, in analogues art, Wang discloses convert the one or more image files into text (see Wang Abstract, par. 0034, a Common Sense Augmented Translation (CSAT) server, or similar network entity, may be configured to receive a graphical image string and convert it into a text message). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wang into the system of Kim, Fulcher, and Bingell in order to provide a common sense augmented translation of the combined graphics can be performed in order to convert the graphical image string into a text message (see Wang par. 0005).  

Regarding claim 16, Kim in view of Fulcher in further view of Bingell in further view of Wang discloses the non-transient storage medium of claim 15, 
Kim further discloses wherein the instructions, when executed, cause the one or more processors to receive an image file format selection, the image file format selection identifying the image file format, wherein the one or more image files resulting from the conversion of the one or more text messages are in the image file format (see Kim pars. 0019, 0034, the present invention may provide a simple procedure for activating the message format conversion, by allowing the user to select a particular key or button provided on a keypad or other portion of the mobile terminal, or to select a soft key option displayed on the display screen of the mobile terminal. After prompting the user as to whether message format conversion should be performed, the user can simple press a button or choose a graphical icon to initiate the message format conversion procedure).

Regarding claim 17, Kim in view of Fulcher in further view of Bingell in further view of Wang discloses the non-transient storage medium of claim 15, 
Bingell further discloses wherein the instructions, when executed, cause the one or more processors to encrypt the one or more image files (see Bingell par. 0017, computing device 110 includes image messaging client 111, user authentication program 112, image file processing program 113, log program 114, and user prompt program 115. Image messaging client 111 and programs 112 through 115 enable an authorized user to create an encrypted image message, transmit the encrypted image message via network 130 to image messaging server 140 for delivery to computing device 120, and remotely delete or replace the delivered encrypted image message stored locally on computing device 120 in accordance with embodiments of the present invention).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bingell into the system of Kim and Fulcher in order to include The first computing device stores the digital image in local storage on the first computing device for controlling access to a digital image (see Bingell Abstract).  

Regarding claim 20, Kim in view of Fulcher in further view of Bingell in further view of Wang discloses the non-transient storage medium of claim 15, 
Wang further discloses wherein the one or more text messages are received via a keyboard connected to the one or more processors (see Wang pars. 0010, 0045, 0063, a user may wish to input a text message and then have that text message translated into a graphical image string prior to being communicated to the intended recipient. Alternatively, the party receiving a text message may desire to have the text message he or she received translated into a graphical image string (i.e., the translation may be performed at either the transmitting or the receiving end of the communication)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wang into the system of Kim, Fulcher, and Bingell in order to provide a common sense augmented translation of the combined graphics can be performed in order to convert the graphical image string into a text message (see Wang par. 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rukman (2004/0185883): discloses a method and system for associating Short Message Service (SMS) messages with Multimedia Messaging Service (MMS) messages. The invention receives a first MMS message that is directed to an SMS client. The first MMS message is assigned a unique reply telephone number. A first SMS message is created from the first MMS message by replacing the sender's address in said first MMS message with the unique reply telephone number and by removing overhead information. The first SMS message is sent to the SMS client. A reply to said first SMS message in the form of a second SMS message addressed to the unique reply address is received from the SMS client. A second non-SMS message is created from the second SMS message by replacing the unique reply address with the original sender's address and by adding at least part of the overhead information.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                                                                                                                                                                                                                               

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433